Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Howard I. Sobelman, Reg. # 39,038 on 09/09/2021.

Claims 10, 28 and 29 are amended herein.
Claims 11, 20 and 23 are cancelled herein.

1-9	(Cancelled) 

10.	(Currently Amended) A method comprising:
acquiring, by a processor, a file folder from cloud storage;
displaying, by the processor and in a first display region, the file folder;
acquiring, by the processor and from the cloud storage, information indicating data stored in the file folder, in response to user selection of the file folder by a user, settings information about the file folder; 
adding, by the processor, at least one of an icon or a character string associated with the file folder to the information indicating data stored in the file folder acquired from the cloud storage; 
displaying, by the processor and in a second display region, the data stored in the file folder and the at least one of the icon or the character string associated with the file folder;
acquiring, by the processor, settings information about the file folder from the cloud storage, in response to user selection of the at least one of the icon or the character string, wherein the settings information is associated with a settings file in the cloud storage; [[and]]
displaying, by the processor and in a third display region, the settings information;
receiving, by the processor, changes to the settings information from the user, wherein the settings information includes operation authority comprising at least one of browsing authority, editing authority or deletion authority;
storing, by the processor, the settings information in cache on a client side; and
updating, by the processor, the cloud storage based on the changes to the settings information.

11.	(Cancelled) 

12.	(Previously Presented) The method of claim 1, wherein the displaying the data in the file folder and the acquiring the at least one of the icon or the character string are both in response to the same user selection of the file folder.

13.	(Previously Presented) The method of claim 1, wherein the displaying the at least one of the icon or the character string comprises displaying the settings file.



15.	(Previously Presented) The method of claim 1, further comprising creating the file folder for the user in the cloud storage.

16.	(Previously Presented) The method of claim 1, further comprising saving the file folder in the cloud storage.

17.	(Previously Presented) The method of claim 1, further comprising detecting the file folder in the cloud storage, in response to the user selection of the file folder.

18.	(Previously Presented) The method of claim 1, wherein the settings information includes at least one of access authority for the file folder, operation authority, an explanation for the file folder, an identifier indicating a file folder, access history of the file folder or a link to the file folder.

19.	(Previously Presented) The method of claim 1, wherein the settings information includes at least one of an explanation of a sub-file folder, association between the sub-file folder and the file folder, a person that updated the sub-file folder, a size of the sub-file folder or access information.

20.	(Cancelled)

21.	(Previously Presented) The method of claim 1, wherein the file folder includes a plurality of file folders.

22.	(Previously Presented) The method of claim 1, wherein the file folder is at least one of a personal folder or a shared document folder.



24.	(Previously Presented) The method of claim 1, wherein the third display region is a preview region of at least one of the  first display region or the second display region.

25.	(Previously Presented) The method of claim 1, wherein at least a portion of the first display region, the second display region and the third display region is a window region.

26.	(Previously Presented) The method of claim 1, wherein at least a portion of the first display region, the second display region and the third display region is a same region.

27.	(Previously Presented) The method of claim 1, further comprising:
acquiring, by the processor, a sub-file folder from the cloud storage, in response to the user selection of the file folder, wherein the file folder is a higher order layer of the sub-file folder;
displaying, by the processor and in the second display region, the sub-file folder; 

28.	(Currently Amended) An article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a processor, cause the processor to perform operations comprising:
acquiring, by the processor, a file folder from cloud storage;
displaying, by the processor and in a first display region, the file folder;
acquiring, by the processor and from the cloud storage, information indicating data stored in the file folder, in response to user selection of the file folder by a user, wherein the data is acquired from the cloud storage, wherein the data refers to settings information about the file folder; 
adding, by the processor, at least one of an icon or a character string associated with the file folder to the information indicating data stored in the file folder acquired from the cloud storage; 

acquiring, by the processor, settings information about the file folder from the cloud storage, in response to user selection of the at least one of the icon or the character string, wherein the settings information is associated with a settings file in the cloud storage; [[and]]
displaying, by the processor and in a third display region, the settings information;
receiving, by the processor, changes to the settings information from the user, wherein the settings information includes operation authority comprising at least one of browsing authority, editing authority or deletion authority;
storing, by the processor, the settings information in cache on a client side; and
updating, by the processor, the cloud storage based on the changes to the settings information.

29.	(Currently Amended) A system comprising:
a processor; and
a tangible, non-transitory memory configured to communicate with the processor,
the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising:
acquiring, by the processor, a file folder from cloud storage;
displaying, by the processor and in a first display region, the file folder;
acquiring, by the processor and from the cloud storage, information indicating data stored in the file folder, in response to user selection of the file folder by a user, wherein the data is acquired from the cloud storage, wherein the data refers to settings information about the file folder; 
adding, by the processor, at least one of an icon or a character string associated with the file folder to the information indicating data stored in the file folder acquired from the cloud storage; 

acquiring, by the processor, settings information about the file folder from the cloud storage, in response to user selection of the at least one of the icon or the character string, wherein the settings information is associated with a settings file in the cloud storage; [[and]]
displaying, by the processor and in a third display region, the settings information;
receiving, by the processor, changes to the settings information from the user, wherein the settings information includes operation authority comprising at least one of browsing authority, editing authority or deletion authority;
storing, by the processor, the settings information in cache on a client side; and
updating, by the processor, the cloud storage based on the changes to the settings information.


Reasons for Allowance

Claims 10, 12-19, 21-22 and 24-29 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest cited prior art of record are Valentine et al. (“Valentine”, US 2019/0332688 A1) and Carpentier et al. (“Carpentier”, US 2018/0322136 A1).  Valentine teaches a graphical user interface for displaying the file folder content in three displaying regions; Carpentier teaches a plug-in function that accesses the cloud .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TUAN S NGUYEN/Primary Examiner, Art Unit 2145